DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JULIE VAUGHNS,
                             Appellant,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D18-1306

                              [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE-16-
003407.

  Melissa A. Giasi of Sivyer Barlow & Watson, P.A., Tampa, for appellant.

  Maureen G. Pearcy of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.